Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 6, 2015

                                      No. 04-14-00342-CV

                                   Richard A. RODRIGUEZ,
                                           Appellant

                                                v.

                              JPMORGAN CHASE BANK, N.A.,
                                      Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2000-CI-12923
                           Honorable Dick Alcala, Judge Presiding

                                         ORDER
        On June 17, 2015, this court issued an opinion affirming the trial court’s judgment in the
above-referenced appeal. Mandate has not yet issued on this Court’s opinion. Before the Court
is Appellant Richard Rodriguez’s emergency motion seeking to stay the Sheriff’s sale of real
property scheduled for 10:00a.m. on July 7, 2015. This real property slated for sale is the subject
of the appeal.

        Because Rodriguez has filed a motion for rehearing en banc and because mandate has not
yet issued, Rodriguez’s emergency motion is granted only to the extent he requests that the sale
of property that is the subject of this appeal be stayed until mandate issues pertaining to this
Court’s opinion issued on June 17, 2015. All or any other requested relief is denied. Further,
based upon this order of this date, Rodriguez’s similar motion filed August 29, 2014, seeking this
same relief is denied.


                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of July, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court